In an action for a declaratory judgment, order denying motion to vacate notice of appearance served on behalf of National Foundry Co. of New York, Inc., affirmed, without costs. In view of the affirmance of the order in Niman v. National Foundry Go. of N&w York, Inc. (post, p. 1100), decided herewith, the order herein is affirmed since the only matters to be attended to by the attorneys for the defendant National Foundry Co. of New York, Inc., are matters of procedure. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.